Citation Nr: 1541793	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension. 

2.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 20 percent.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD and diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2010, the Veteran filed claims seeking service connection for diabetes mellitus, type 2, (diabetes), hypertension, and PTSD.  The February 2011 rating decision granted service connection for diabetes, assigning a 20 percent disability rating, and denied service connection for PTSD and hypertension.  The August 2011 rating decision then granted service connection for PTSD, and assigned a 30 percent disability rating.  In October 2011, the Veteran filed a notice of disagreement objecting to the disability ratings assigned for PTSD and diabetes.  New and material evidence related to the Veteran's hypertension claim was not received within one year of the February 2011 rating decision, see 38 C.F.R. § 3.156(b), and that rating decision therefore became final as to issue of the Veteran's hypertension.  In April 2012, the Veteran filed a claim to reopen his previously denied claim of service connection for hypertension.  He also filed a claim of service connection for erectile dysfunction, stating it was secondary to the medication that he takes for his hypertension, diabetes, and PTSD.  These claims were denied in the February 2013 rating decision.  Statements of the case as to all issues were sent to the Veteran in January 2014, and the Veteran filed a timely VA Form 9 in February 2014.  

The issues of entitlement to service connection for erectile dysfunction and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The  issue of the Veteran's entitlement to service connection for cataracts, as secondary to his service-connected diabetes, has been raised by the Veteran's December 2010 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. In an unappealed February 2011 rating decision, the RO denied a claim of entitlement to service connection for hypertension.

2.  The evidence submitted since the February 2011 RO decision is cumulative and redundant of the record at the time of the prior final denial, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The Veteran's diabetes mellitus, type 2, has required oral hypoglycemic agent. 


CONCLUSIONS OF LAW

1. The February 2011 decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2. The additional evidence received since the February 2011 decision is not new and material, and the claim of service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regards to the Veteran's claim for an increased rating, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the Veteran's hypertension claim, The RO sent a letter to the Veteran in January 2013, prior to the initial adjudication of his claim.  The notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  It also informed him of the evidence and information that is necessary to reopen the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA have been obtained, most recently from May of this year.  There is no evidence of outstanding records.  The Veteran was afforded a VA examination in December 2010 for his diabetes claim.  There is no argument or indication that the opinion is inadequate.  Rather, it detailed the current severity of the Veteran's diabetes.  Even though this is the most recent examination, a new one is not necessary.  A review of the Veteran's recent VA treatment records demonstrates no evidence that the Veteran's diabetes has increased in severity.  See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  An examination is not necessary for the hypertension claim.  VA need not conduct an examination with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.

New and Material Evidence

In an unappealed decision dated February 2011, the RO denied service connection for hypertension.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claim was denied in the February 2011 rating decision because there was no evidence that his hypertension occurred in or was caused by service; no evidence that it was a complication of his diabetes; and no evidence that it manifested to a compensable degree within one year of his separation from service.  Accordingly, the Veteran needs new and material evidence as to these requirements in order to reopen his claim.

The Veteran has submitted statements asserting that his hypertension is related to his diabetes.  See, e.g., April 2012 claim.  This evidence is not new, as he made prior assertions as to this theory during his first claim.  Updated VA medical records have also been provided.  Although these records are new, they are not material.  None of these records show that that hypertension occurred in or was caused by service; was caused or aggravated by his diabetes; or manifested within one year of separation.  Rather, the only discussion of his hypertension history was in November 2012, when the Veteran stated he has been taking medication for his blood pressure for 15 years.  This is decades after he separated from service.  

Therefore, none of the objective evidence received since the last final rating decision includes evidence relating to an unestablished fact necessary to substantiate the claim.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for hypertension, to include as secondary to diabetes.

Initial Rating for Diabetes

The Veteran was assigned an initial rating of 20 percent by the February 2011 rating decision.  He asserts that he is entitled to a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the claim.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  The criteria for a 40 percent rating for diabetes are conjunctive, and not disjunctive.  Id.  There must be insulin dependence and restricted diet and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Records associated with the Veteran's claims file indicate that the Veteran's diabetes does not necessitate use of insulin.  The only mention of insulin in his treatment records is a checklist of the topics covered at an August 2013 group workshop/education session on managing diabetes, wherein it was stated that insulin resistance is associated with being overweight.  

The Veteran's December 2010 VA examination stated that his current treatment is oral medication.  There were no episodes of hypoglycemic reactions or ketoacidosis; the Veteran was not instructed to follow a restricted or special diet; and the Veteran was not restricted in his ability to perform strenuous activities.  Given the above evidence, the Veteran is not entitled to a rating in excess of 20 percent.

The Board notes the Veteran's statement from his October 2011 notice of disagreement that he believes he should be entitled to a higher rating because his diabetes arises from herbicide exposure.  This, however, is not a criterion that can be considered under DC 7913.  

In summary, the Board finds that the Veteran is not entitled to an initial rating for diabetes mellitus, type II, in excess of 20 percent.  In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the Board notes that it is remanding the claim of service connection for erectile dysfunction, and it denied a claim to reopen a service connection claim for hypertension in this decision.  The Veteran's December 2010  examination found no cardiac or skin abnormalities, and found that any peripheral neuropathy was not a complication of his diabetes.  Although the examination stated that the Veteran's cataracts are aggravated by his diabetes, see examination report at 6, there is not sufficient detail for rating purposes, and the Board is referring this issue to the RO for additional development and initial adjudication, as discussed above.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the Veteran controls his diabetes by oral medication, which is explicitly considered under the rating criteria.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against an increased initial rating.  As such, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.



ORDER

New and material evidence having not been submitted, the claim of service connection for hypertension is not reopened; the appeal is denied.

An initial rating in excess of 20 percent for diabetes mellitus, type 2, is denied.




REMAND

An addendum opinion is required for the Veteran's erectile dysfunction claim.  At the Veteran's February 2013 examination, the examiner did not consider whether the Veteran's erectile dysfunction was aggravated by the Veteran's diabetes.  The examiner also did not consider whether the Veteran's erectile dysfunction was caused or aggravated by the Veteran's PTSD or PTSD medication.  Remand is thus necessary for an addendum opinion.

In addition, a review of the Veteran's VA treatment records suggests that the Veteran's PTSD may have increased in severity since his July 2011 examination.  In care coordination home telehealth records from April 2015, September 2014, and March 2014, hallucinations are noted.  As it is unclear whether these hallucinations are related to his PTSD, see record from January 2014, a new examination is warranted as to his PTSD severity.

Any new records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, request any outstanding records related to the Veteran's erectile dysfunction and mental health, to include VA records from after May 12, 2015.  

2.  After the above has been completed, schedule the Veteran for VA examinations for the below disabilities.  The examiner should review the claims file.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

A) An opinion should be provided concerning the Veteran's erectile dysfunction by the examiner who provided the February 2013 examination, if available.  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) whether the Veteran's erectile dysfunction was caused or aggravated by his PTSD or PTSD medication, or aggravated by his diabetes.  If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to the aggravation caused by the Veteran's service connected disabilities.  

In responding to the above, the examiner should provide a rationale that takes into account lay and medical evidence
If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  The examiner should give medical reasons for accepting or rejecting the lay statements.

B) Schedule a VA mental health examination to evaluate the current severity of the Veteran's PTSD.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  The examiner should specifically opine on whether any hallucinations are due to the Veteran's PTSD.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


